Citation Nr: 0946631	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  06-35 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a disability of the 
left fourth finger.

2.  Entitlement to service connection for chronic upper 
respiratory infections (URIs).

3.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

4.  Entitlement to service connection for hypertension, also 
claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for residuals of a left 
ankle sprain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1968 to February 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The Veteran had a hearing before the 
Board in April 2009 and the transcript is of record.

The RO received additional evidence from the Veteran in July 
2009, to include private medical opinions, before the file 
was sent to the Board.  Additionally, VA outpatient treatment 
records through February 2008 where associated with the 
claims folder after the October 2006 Statement of the Case 
(SOC).  A supplemental statement of the case (SSOC) was not 
issued, but this is not necessary in this case.   In regard 
to the private medical opinions supplied by the Veteran in 
July 2009, the evidence was accompanied with a signed waiver 
of local jurisdictional review.

With respect to the VA outpatient treatment records after 
October 2006, the treatment records merely show treatment for 
the Veteran's PTSD, which is not an issue on appeal here.  

The issue of entitlement to service connection for 
hypertension, also claimed as secondary to PTSD is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The VA will notify the Veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  The Veteran's osteoarthritis of the left fourth finger is 
not shown to be related to service or to any incident of his 
military service.  

2.   The Veteran is not shown to have chronic respiratory 
disease and it is not shown that his periodic URIs are 
related to service or to any incident of his military 
service.  

3.  The Veteran's bilateral sensorineural hearing loss is not 
shown to be due to service or to any incident of his military 
service and it was not manifested within one year of service. 


CONCLUSIONS OF LAW

1.  The Veteran's osteoarthritis of the left fourth finger 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1131, 1112, 1113, and 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, and 3.309 
(2009).

2.  The Veteran does not have a chronic URI that was incurred 
in or aggravated by active service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154 and 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304, 3.307, and 3.309 (2009).

4.  The Veteran's bilateral hearing loss disability was not 
incurred in or aggravated by active service, nor may 
sensorineural hearing loss be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 and 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 
3.307, and 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in May 2005 and March 2006. Those letters 
advised the Veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In any case, a March 2006 letter 
advised the Veteran how disability ratings and effective 
rates are determined.  The Veteran has not alleged that VA 
failed to comply with the notice requirements of the VCAA, 
and he was afforded a meaningful opportunity to participate 
effectively in the processing of his claims, and has in fact 
provided additional arguments at every stage.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Board notes the Veteran testified during his 
hearing in April 2009 that he was once hospitalized in 1976 
or 1977 at a private facility for an upper respiratory 
infection (URI).  These hospitalization records are not 
currently in the claims folder.  The Veteran was afforded 
additional time to submit any pertinent medical evidence for 
his claims or identify the private facility of the 
hospitalization with a signed waiver of release.  The Veteran 
did not do so and, therefore, the Board concludes that 
further attempts to obtain these records would result in 
unnecessary delay. 

Further, as will be discussed below, the competent evidence 
of record does not show that the Veteran has a current 
diagnosis of a chronic respiratory condition or had a 
diagnosis of a chronic respiratory condition during any 
period of the appellate time frame.  See McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  The Veteran conceded 
during his April 2009 hearing before the Board that he was 
never diagnosed with a respiratory disease and requested 
additional time to obtain a medical opinion.  The Board 
granted the Veteran additional time, and the Veteran in turn 
submitted a private medical opinion dated July 2009.  The 
private physician noted the Veteran's military and post-
military history of upper respiratory infections occurring 
"off and on," but found insufficient medical evidence that 
the Veteran suffered from any current respiratory disease or 
condition related to his military service.  Service 
connection requires first and foremost a diagnosis of a 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).  Accordingly, in this case, further delay of the 
Veteran's claim to make further attempts to obtain the past 
records, to the extent they exist, would not assist the 
Veteran's respiratory claim here because past 
hospitalizations of an URI would not provide the missing 
element here, which is medical evidence of a current 
disability during the period of his appeal.  Id.  In other 
words, what is of consequence is not whether the Veteran ever 
had a URI in the past, but rather whether he currently has a 
chronic respiratory condition.  Records from 1976 or 1977, 
therefore, would not aid in the missing element here.  This 
is explained in more detail below.

The Veteran has at no time referenced any other outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  Accordingly, the Board concludes the 
VA's duty to assist has been satisfied.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With regard to service connection claims, the Court held in 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Veteran was afforded medical examination to obtain an 
opinion as to whether his current hearing loss can be 
directly attributed to service.   The Board finds the medical 
evidence of record sufficient to decide the issue and that 
further examination or opinion is not needed with regard to 
the hearing loss claim.  This is discussed in more detail 
below.  

The Board concludes an examination is not needed with respect 
to his URI claim because, as indicated above, there is no 
persuasive and competent medical evidence that the Veteran 
has a current respiratory disability during the time period 
of his claim.  See McClain, 21 Vet. App. 319.  Service 
connection requires first and foremost competent and 
probative evidence of a current diagnosis.  Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

An examination, similarly, is not needed with respect to the 
Veteran's left fourth finger claim because the only evidence 
indicating the Veteran "suffered an event, injury or disease 
in service" is his own lay statements.  The Veteran alleges 
he has a left fourth finger disability due to an in-service 
fracture described by the Veteran to entail his finger being 
smashed between a garbage can and a dumpster causing the bone 
to split between the end of the finger and the first knuckle.  
Despite the Veteran's contention that he was immediately sent 
to the military hospital, the Veteran's service treatment 
records simply do not confirm such an injury occurred.  The 
Board also finds noteworthy that post-service treatment 
records are silent as to any fourth finger disability until 
decades after service.  It does not appear from the record 
that the Veteran sought treatment for or complained of any 
left fourth finger disability prior to the filing of his 
claim in April 2005.  As will be explained in greater detail 
below, the objective evidence simply does not establish an 
in-service injury occurred.  Accordingly, such evidence is 
insufficient to trigger VA's duty to provide an examination.  
  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) 
(finding no prejudicial error in Board's statement of reasons 
or bases regarding why a medical opinion was not warranted 
because there was no reasonable possibility that such an 
opinion could substantiate the appellant's claim because 
there was no evidence, other than his own lay assertion, that 
" 'reflect[ed] that he suffered an event, injury[,] or 
disease in service' that may be associated with [his] 
symptoms").  There is no reasonable possibility that a 
medical opinion would aid in substantiating the appellant's 
claim since it could not provide evidence of a past event.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for arthritis or hearing loss may be established 
based on a legal "presumption" by showing that either 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service. 38 C.F.R. 
§§ 3.307, 3.309(a).  Here, no legal presumption is applicable 
because the earliest evidence of the Veteran's arthritis and 
hearing loss is decades after service.

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran's allegations with respect to each claim are 
described in detail below.  In general, however, the Veteran 
alleges he has current disabilities related to various 
injuries incurred in the military.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The Board also finds noteworthy that the Veteran received 
various medals indicative of combat during his military 
service, to include the Vietnam Cross of Gallantry with Palm 
device.  According to the Department of Defense (DoD), the 
Republic of Vietnam Gallantry Cross with Palm Unit Citation 
is awarded by the RVN, "to units for valorous combat 
achievements."  DOD, MANUAL OF MILITARY DECORATIONS & AWARDS 
1348.33-M, C7.4.2.4 (Sept. 1996).  

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat Veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service. However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder. See Libertine v. Brown, 
9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not 
establish service connection for a combat veteran; it aids 
him by relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  While the Board 
accepts the Veteran's recollections of his in-service combat, 
to include noise trauma, the record must still show by 
competent medical evidence that the Veteran has a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 
(1999). 

Left Fourth Finger

The Veteran alleges he fractured his left fourth finger in an 
accident where his left fourth finger was smashed between a 
garbage can and the dumpster.  The Board notes, the Veteran 
does not allege the injury occurred during combat.  Cf. 
Collette, 82 F.3d 389.  During his hearing before the Board 
in April 2009, the Veteran specifically indicates the 
fracture occurred in the military on July 1, 1968 when he 
contends his finger was smashed between a garbage can and a 
dumpster.  

The Veteran further testified and fully concedes he also 
fractured his third left finger prior to entering the 
military.  He explained during his hearing, however, that the 
fracture to his left fourth finger was a separate and 
distinct injury occurring during his military service on July 
1, 1968.

The injury described by the Veteran of his left fourth finger 
is not confirmed by the service treatment records.  The 
Veteran's January 1968 entrance examination notes the Veteran 
had a pre-service injury fracturing his left middle finger.  
At that time, no residuals were noted and the Veteran's left 
fourth (ring) finger was not mentioned.  During a February 
1969 periodic examination, similarly, the examiner does not 
note any abnormality of the left middle or ring finger.  At 
that time, though, the Veteran self-reported a history of 
broken bones, described as a history of fracture of the left 
middle and ring finger.  The notation does not detail any 
specific injury and does not seem to indicate or imply in any 
way that the fractures were due to separate injuries or that 
there was any disability actually seen on examination.  

The content of the service treatment records, moreover, does 
not include treatment of an actual injury to the fourth 
finger of the left hand in July 1968 or at any other time.  
Indeed, the Board finds noteworthy that there are treatment 
records for unrelated conditions in June 1968 and, on the 
same page, September 1968.  Therefore, it does not appear 
that July 1968 records are missing, but rather it appears 
from the continuity of the records that there simply are no 
documented treatments for the Veteran in July 1968.  The 
Veteran's separation examination dated December 1970 does not 
note any left hand abnormality, but does indicate the Veteran 
self-reported being advised to surgically reset the bone in 
the middle finger of the left hand.  The Veteran's fourth 
(ring) finger was not mentioned. 

With regard to the Veteran's left finger claim, the RO denied 
the claim finding the Veteran's condition pre-existed his 
military service and was not aggravated thereby.  On appeal, 
the Veteran conceded that he had injured his left middle 
finger prior to service.  His left ring finger, however, was 
injured during his military service.  During his hearing 
before the Board, the Veteran detailed that on July 1, 1968 
his finger was smashed between a garbage can and a dumpster 
causing the bone to split between the end of the finger and 
the first knuckle.  He alleges he was sent to the military 
hospital in Fort Ord, California on July 1, 1968 where they 
put a bandage and a splint on the finger and confirmed the 
finger was fractured. He indicates this injury is a separate 
and distinct injury from his pre-service middle finger 
injury.  

The Board observes that the claimed July 1968 hospitalization 
and treatment is not confirmed within the service treatment 
records.  Indeed, the treatment records that span that time 
period are completely silent as to such complaints and the 
separation examination is likewise negative.  

The Veteran takes issue with the fact that the RO determined 
that his left fourth finger was a pre-existing injury.  To 
that extent, the Board notes that a veteran who served during 
wartime service after December 31, 1946, is presumed to be in 
sound condition when examined, accepted and enrolled for 
service except as to defects, infirmities, or disorders noted 
at entrance into service or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  The 
presumption of soundness, however, attaches only where there 
has been an induction medical examination during which the 
disability about which the Veteran later complains was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).

In this case, the Veteran's January 1968 entrance examination 
notes a prior fracture to the left middle finger only.  The 
Veteran does not dispute this prior injury.  It is not until 
a periodic February 1969 examination, after the time period 
of the claimed in-service injury, that history of a left ring 
finger fracture is also noted.  The Board finds relevant that 
this periodic examination was only six months after the 
claimed serious fourth finger injury and, yet, no description 
of the injury is noted and no actual residuals of an injury 
are observed on examination.  As no fourth finder injury was 
noted at entrance into service, the presumption of soundness 
attaches.  However, as will be explained below, no actual 
fourth finger injury is noted or described by the competent 
evidence of record so that the presumption has no effect.  As 
also described below the Board finds the Veteran is competent 
to report what he experiences, but the Board finds his 
assertions to not be persuasive. 

The Board has considered the February 1969 notation of the 
Veteran's self reported history of fracturing his left fourth 
finger.  The record, however, merely denotes a history of 
fractures to the left third and fourth finger as reported by 
the Veteran.  Every other mention of the Veteran's left hand 
is referring to the third left finger, to include the 
subsequent December 1970 separation examination.  No actual 
injury is reported in the service treatment records.  As 
indicated above, there are treatment records from Fort Ord, 
California for unrelated conditions dated June 1968 and, on 
the same page, a record dated September 1968 for treatment 
for an unrelated condition.  It does not appear records are 
missing or can be presumed missing.  There is no mention of a 
July 1968 finger injury at that time or at time of separation 
from the military.  The Board further finds noteworthy, that 
the December 1970 separation examination specifically 
indicates the Veteran's prior third finger injury and medical 
recommendation to reset the bone while the Veteran's more 
recent claimed severe fourth finger fracture is not noted at 
all.  Indeed, the Veteran does not refer to any fourth finger 
injury on this examination and the clinical findings are 
negative for any fourth finger disorder. 

Given the description of the injury by the Veteran, which he 
asserts the doctors determined "...the bone had been split 
between the end of the finger and the first knuckle," it is 
simply not credible such a serious injury would not have been 
mentioned by the Veteran or otherwise noted in the Veteran's 
service treatment records or at the time of his separation 
when he had the opportunity to describe it when he did 
mention his prior third finger injury.  The Board also finds 
significant that the Veteran has been treated for a number of 
conditions since his military service, but his treatment 
records are silent as to a left fourth finger disability for 
decades after service.  Indeed, the first time the Veteran's 
claimed left fourth finger injury is noted in the claims 
folder is in April 2005, when he filed his claim.  The Board 
has "the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, 
the Board finds the "inherent characteristics" of the 
Veteran's statements at odds with the objective evidence of 
record.  

In short, although the Veteran contends he had a serious 
fracture of the left fourth finger in July 1968, the Board 
finds the Veteran's contentions not credible.  It is doubtful 
such a severe injury would not be documented in the service 
treatment records at the time of the injury.  Indeed, the 
service treatment records contain treatment notes in June and 
September of 1968 with no entries for July 1968 injury.  It 
is even more significant that the Veteran's December 1970 
separation examination would note the Veteran's pre-existing 
left third finger fracture, but not contain any reference or 
findings with regard to the more recent, claimed severe left 
fourth finger fracture.  The Veteran's reported history in 
the February 1969 periodic examination of an injury without 
reference to the specifics of the injury or objective 
indication of residuals of the injury, six months after it 
was claimed to have occurred weighs against his contention of 
such an injury occurring in service.  The Board again finds 
it noteworthy that not only are the service treatment records 
silent as to any specific fourth finger injury or residuals 
of an injury in service, but the Veteran does not again 
mention or complain of any left fourth finger disability 
until he filed this claim in April 2005, decades after 
service. 

The Veteran testified that he declined complaining of any 
problems at the time of his separation examination because he 
just wanted to go home and he now claims he continued to have 
problems with his fourth finger since his military service.  
The Board finds the Veteran's statements to not be persuasive 
in view of the contemporaneous service treatment records 
which are negative for complaints or findings referable to 
his claimed finger injury.  The Veteran's December 1970 
separation examination notes the Veteran's left third finger 
deformity and indicates the doctor recommended the Veteran 
have the bone surgically realigned.  The Veteran claims he 
just wanted to go home so he did not complain of anything, 
but the December 1970 examination clearly indicates his third 
finger injury was discussed.  It is not credible that the 
Veteran would not at that same time also indicate any 
residual pain or abnormality from his left fourth finger, his 
more recent claimed injury.  

Although the Board has considered the Veteran's statements, 
the fact remains the service treatment records are silent as 
to any actual finger treatment in service, any x-rays 
confirming a fracture, and any complaints or findings of 
residual pain or abnormality on separation.  The Board finds 
the contemporaneous objective evidence more probative than 
the Veteran's recent recollections and testimony.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry, then, is whether the Veteran currently has a chronic 
disability of the left fourth finger attributed to his 
military service.  The Board concludes he does not.

Post-service medical records are silent as to any complaints, 
treatment or diagnoses of a chronic left finger disability 
until April 2005, decades after service.  The Veteran 
testified that he did not seek treatment for his chronic 
pain.  In accordance with the recent decision of the United 
States Court of Appeals for the Federal Circuit in Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006), the Board notes lay 
evidence presented by the Veteran concerning his continuity 
of symptoms after service is generally credible regardless of 
the lack of contemporaneous medical evidence. 

In this case, however, the Board finds the Veteran's claims 
of continuity of symptomatology not credible.  Although the 
Veteran testified he did not bother with seeking medical 
treatment for chronic pain, it is clear from the post-service 
medical records that the Veteran did seek out medical 
treatment for numerous other complaints of chronic pain, to 
include foot pain related to gout and a hallux valgus 
deformity.  During those doctor visits, the Veteran never 
complained of finger pain.  Indeed, other than the filing of 
this claim in April 2005, there is no medical evidence that 
the Veteran ever sought medical treatment for his left finger 
until July 2009.  Specifically, in support of his claim the 
Veteran sought out a private medical opinion in July 2009, 
over four decades after the alleged injury.  At that time, 
Dr. Hashiguchi in a July 2009 opinion diagnosed the Veteran 
with osteoarthritis of the left fourth finger opining as 
follows:

[The Veteran] relayed his experience at Fort Ord, 
California, in July of 1968, when a 55 gallon 
barrel drum was thrown at him.  It hit his left 
fourth finger and split it open.  He was quite 
injured in that event and to this day whenever it 
is cold it still causes him pain or if he bumps 
it, it is tender....In this case I feel that his 
left fourth finger osteoarthritis and stiffness is 
a direct result of that injury.

Dr. Hashiguchi indicated he examined the Veteran, but a 
detailed examination report was not provided.  The Board does 
not find this opinion probative because it is based on the 
Veteran's own description of the claimed in-service injury, 
which has not been objectively confirmed.  The Board does not 
find the Veteran's assertions to be credible for reasons 
explained above and, therefore, a medical opinion based on 
the Veteran's own unsubstantiated history of in-service 
events is similarly not probative because it is based on 
incorrect or incomplete factual premises.  See Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions based 
on incomplete or inaccurate factual premise are not 
probative).

In summary, the Board finds the Veteran's testimony regarding 
an in-service injury to not be persuasive when weighed 
against the objective medical evidence.  The service 
treatment records do not confirm an in-service injury and 
post-service medical records are silent as to the left fourth 
finger for over four decades after the alleged injury.  
Although the Veteran submitted a medical opinion finding a 
current left fourth finger disability related to that injury, 
the opinion is similarly flawed because it is based on the 
Veteran's self-reported injury and not on the objective 
medical evidence.  Accordingly, the Board concludes the 
preponderance of the evidence is against the Veteran's claim 
for entitlement to service connection for a left fourth 
finger disability.

Upper Respiratory Infections (URIs)

Here, the Veteran claims he has chronic and recurrent URIs 
ever since his military service.  Specifically, he claims he 
"never" got sick prior to his military service.  In 
service, he was hospitalized for three days with a serious 
URI and ever since that time suffered with chronic URIs.  

The Veteran's service treatment records confirm the Veteran 
was hospitalized for an URI in March 1968 for three days.  
The URI was determined to be viral and he was treated with 
antibiotics.  The service treatment records also confirm 
treatment for periodic colds/coughs during his military 
service, to include in June 1968, August 1969 and February 
1970 where he was treated for cold-like symptoms that 
included a cough.  The Veteran was never diagnosed with a 
chronic disease.  Rather, the Veteran's symptoms were treated 
as acute and transitory.  On separation, the Veteran's 
December 1970 exit examination is silent for any respiratory 
abnormality.  In short, although the Veteran's service 
treatment records confirm treatment for viral infections 
throughout his military service, the records are devoid of 
any findings consistent with a chronic respiratory disease.

Again, even if a chronic condition was not shown during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology or under 38 C.F.R. § 3.303(d) if the evidence 
shows a disease first diagnosed after service was incurred in 
service.  The crucial inquiry, then, is whether the Veteran 
currently has a chronic respiratory disease related to his 
in-service treatment for URIs.  The Board concludes he does 
not.

After service, VA outpatient treatment records and private 
records are silent as to any respiratory disease.  Records 
indicate treatment for various cardiovascular diseases, to 
include coronary artery disease and hypertension, but no 
medical professional has related any of these diseases to the 
Veteran's in-service hospitalization and treatment for a 
viral URI.  

The Board also finds noteworthy the Veteran conceded during 
his hearing before the Board in April 2009 that he had never 
been diagnosed with a respiratory disease.  Indeed, the 
Veteran asked for additional time to obtain a medical opinion 
with regard to a diagnosis and nexus.

In support of his claim, the Veteran submitted a private 
opinion dated July 2009 from Dr. Hashiguchi.  Dr. Hashiguchi 
noted the Veteran's military history of respiratory infection 
and noted the Veteran reported that "since then he has had 
respiratory infections off and on."  Despite the Veteran's 
military history and the Veteran's reported off and on 
respiratory infections, Dr. Hashiguchi did not diagnose the 
Veteran with any chronic respiratory disability.  

Dr. Hashiguchi indicated he reviewed the records from the 
military hospital dated 1968 and 1970 showing treatment for 
viral respiratory infections.  He also relied on the 
Veteran's contention that since military he suffered 
respiratory infections "off and on."  The Board finds 
significant that even based on the limited military records 
provided and the Veteran's contentions, Dr. Hashiguchi did 
not find a current disability related to any in-service 
event. 

The Board has considered the Veteran's testimony that he has 
suffered with chronic URIs ever since his military service.  
As indicated above, in accordance with Buchanan, 451 F.3d at 
1337, lay evidence presented by the Veteran concerning his 
continuity of symptoms after service is generally credible 
regardless of the lack of contemporaneous medical evidence.  
The provisions concerning continuity of symptomatology do 
not, however, relieve the requirement that there be some 
medical evidence of a current disability related to service.  
For service connection to be established by continuity of 
symptomatology there must be medical evidence that relates a 
current condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997) (emphasis added). 

There simply is no medical evidence the Veteran has or had a 
current respiratory disability at any point during the 
pendency of this appeal.  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) (noting that the requirement of a 
current disability is satisfied when the claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim and that a 
claimant may be granted service connection even though the 
disability resolves prior to the Secretary's adjudication of 
the claim).  Indeed, the Veteran conceded during his April 
2009 hearing before the Board that no medical professional 
has ever provided him a medical diagnosis for his upper 
respiratory complaints.

Service connection requires first and foremost a current 
diagnosis of a chronic disability.  See Hickson, 12 Vet. App. 
at 247.  Without such evidence, his claim must fail.  For 
these reasons, the Board finds service connection for chronic 
URIs is not warranted.

Hearing Loss

The Veteran alleges that his current bilateral sensorineural 
hearing loss is a result of acoustic trauma suffered while in 
combat in the military.  As indicated above, there is 
objective evidence of the Veteran's combat exposure and, 
therefore, in-service acoustic trauma is presumed.  See 
Collette, 82 F.3d 389; see also 38 U.S.C.A. § 1154(b).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Although the Board concedes in-service acoustic trauma, the 
Board notes the Veteran's service treatment records are 
silent as to any complaints, treatment or diagnoses of 
hearing loss or hearing related problems.  The Veteran's 
entrance and separation examinations indicate hearing within 
normal limits.  In this case, entrance and separation 
acoustic examination results do show a slight worsening of 
hearing acuity on separation, but, as indicated by the 
November 2005 VA examiner, the results were clearly within 
normal limits at all times.  In short, although the December 
1970 separation examination reveals hearing acuity scores 
slightly worse than on entrance, the Veteran separated from 
the military with hearing well within normal limits as 
defined by the regulations. 

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry, then, is whether the Veteran's current bilateral 
hearing loss is related to his in-service noise exposure or 
any other remote incident in service.  The Board concludes it 
is not. 

After service, the Veteran submitted a private audiological 
test indicating high frequency hearing loss, bilaterally, but 
the private audiologist did not proffer an opinion with 
regard to etiology at that time.  VA outpatient treatment 
records indicate "partial hearing loss" as early as 2005, 
over three decades after service.  

The Veteran was afforded a VA examination in November 2005 
where the examiner diagnosed the Veteran with mild to 
moderately severe bilateral sensorineural hearing loss.  The 
examiner noted the Veteran's military noise exposure, but 
also noted the Veteran's civilian career in construction with 
some hearing protection worn.  He also reported seasonal 
hunting without hearing protection worn.  With regard to 
etiology, the examiner opined the Veteran's hearing loss was 
"...not caused by or a result of his military service" based 
on her "...clinical experience and expertise."  The rationale 
given at that time was the Veteran's hearing was within 
normal limits when he entered and separated from service and, 
after service, the Veteran had a lengthy career in 
construction and many years of hunting where the Veteran 
concedes he did not always use hearing protection.  With 
regard to hunting, the Veteran indicated he never uses 
hearing protection.  

The Board finds the examiner's opinion persuasive.  It is 
based on a thorough examination and a review of the claims 
folder and provides a basis for finding against his claim.  

The Board notes the Court in Hensley indicated the mere fact 
that the Veteran's service treatment records fail to show 
hearing loss within the regulatory definition is not 
sufficient to deny the claim.  See Hensley, 5 Vet. App. at 
160.  The facts in this case, however, can be distinguished.  
In Hensley, the claimant's separation examination was 
indicative of some decreased hearing acuity, but not enough 
to find in-service incurrence of hearing loss as defined in 
the regulations.  The Court concluded that an examiner could 
not merely dismiss the possibility of a nexus where the 
service treatment records indicate some decreased hearing 
acuity.  In those instances, some additional rationale would 
be required.  

In this case, in contrast, the Board finds the November 2005 
examiner provided additional rationale for the opinion after 
reviewing the record.  Although there was some decrease in 
hearing acuity on discharge, the VA examiner found the 
Veteran's post-service acoustic trauma, to include 
construction work and hunting, to be more telling of the 
Veteran's current hearing loss.  The Veteran has owned his 
own construction consulting business for many years and 
concedes that he does not always wear hearing protection when 
operating the heavy machinery.  The Veteran further indicated 
he never wears hearing protection when he hunts, a 
recreational hobby he has participated in for years.  

Accordingly, the Board finds the November 2005 examiner's 
opinion to weigh heavily against the claim.  The Board 
further notes, no medical provider has ever linked the 
Veteran's current hearing loss to any remote incident of 
service or otherwise conflicted with the VA examiner's 
findings.  Also compelling, there is no history of reported 
bilateral hearing loss until decades after service.

The Board has considered the Veteran's statements that he 
suffered with hearing problems while in the military and 
thereafter and presumes his testimony concerning continuity 
of symptoms after service credible regardless of the lack of 
contemporaneous medical evidence.  See Buchanan , 451 F.3d at 
1337.  In this case, however, the Veteran's claims fail based 
upon the lack of medical nexus associating his in-service 
noise exposure to a current disability.  The provisions 
concerning continuity of symptomatology do not relieve the 
requirement that there be some evidence of a nexus to 
service.  For service connection to be established by 
continuity of symptomatology there must be medical evidence 
that relates a current condition to that symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  In other 
words, even accepting the Veteran's allegations, no medical 
professional has ever linked his current bilateral hearing 
loss to any remote incident of service.  Indeed, there is 
medical evidence to the contrary as described above. 

The Board concludes service connection for a left fourth 
finger disability, URIs, and bilateral sensorineural hearing 
loss must be denied.  As reflected by the discussion above, 
the preponderance of the evidence is against the Veteran's 
claims.  As such, the benefit-of-the-doubt rule does not 
apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a disability of the 
left fourth finger is denied.

Entitlement to service connection for chronic upper 
respiratory infections (URIs) is denied.

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.


REMAND

Left Ankle

The Veteran alleges he sprained his left ankle in a twisting 
injury and suffered with chronic pain ever since. 

The Veteran has not been provided a VA examination in 
connection with this claim.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

Here, the Veteran's service treatment records confirm the 
Veteran sprained his left ankle in August 1969 and received 
treatment through September 1969.  His December 1970 
separation examination, however, are silent as to any 
residual left ankle abnormality.  

After service, the Veteran's post-service medical records are 
silent as to any complaints, treatment or diagnoses of the 
left ankle.  In support of his claim, the Veteran submitted a 
May 2009 statement from a private podiatrist, Dr. Leas.  Dr. 
Leas diagnosed the Veteran with left ankle degenerative joint 
disease (DJD), evidenced by x-ray, opining as follows:

I feel that the current ankle pain is at least as 
likely as not caused by or a result of the injury 
sustained to the left ankle in August 1969.  The 
current symptoms and x-ray findings demonstrate 
degenerative changes related to the lateral aspect 
of the left ankle in the same area as the original 
injury.

Dr. Leas statement was accompanied by treatment records and 
lab results of the Veteran's examination.  Those treatment 
records further referenced 2004 treatment records and an x-
ray also taken previously in 2004, but these records were not 
attached.  These records are clearly relevant to the claim at 
hand and the RO should make efforts to obtain them.

Dr. Leas, along with his opinion, attached all documents 
provided to him by the Veteran indicating they had been 
reviewed.  These attached documents included some of the 
Veteran's service treatment records specifically relevant to 
the left ankle injury, but according to the report, Dr. Leas 
did not have all of the Veteran's service treatment records 
or post-service medical records to review prior to rendering 
an opinion.  While Dr. Leas also did not reconcile the 
Veteran's lack of complaints, treatment or diagnoses of a 
left ankle disability for the decades following service, his 
opinion and diagnosis does indicate a possibility the Veteran 
may have a current left ankle disability related to his 
military service.  Id.  Accordingly, a VA examination is 
indicated. 

Hypertension

The Veteran alleges his hypertension is related to his 
military service.  During his hearing before the Board in 
April 2009, the Veteran further alleged for the first time 
his hypertension is due to or was aggravated by his service-
connected PTSD.  

As explained more thoroughly above, the VCAA describes VA's 
duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

In this case, the Veteran was provided a letter in May 2005 
explaining the elements and evidence necessary to 
substantiate a claim of direct service-connection, but no 
letter was provided to the Veteran explaining the elements 
and evidence necessary to substantiate a claim based on a 
secondary theory of entitlement.  Again, the Veteran first 
claimed the secondary aspect of his claim during the April 
2009 hearing before the Board and, therefore, the RO had not 
previously considered this aspect of his claim.  

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disability. See 38 C.F.R. § 3.310(a). The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice- connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995); see also 38 U.S.C. § 
5103A(d) (2002); 38 C.F.R. § 3.310(a)(2)(b) (stating that 
service connection on a secondary basis may be established by 
a showing that the current disability was either caused by or 
aggravated by a service-connected disability); Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir. 2000) (requiring the VA to 
investigate all possible in-service causes of a veteran's 
current disability, including those unknown to the veteran). 
The Board finds that the Veteran should be notified of the 
evidentiary requirements of a secondary service connection 
claim, in accordance with Allen, 7 Vet. App. at 439. 

The medical evidence clearly shows the Veteran is diagnosed 
with and is receiving treatment for both PTSD and 
hypertension.  The Veteran's PTSD was service-connected in a 
December 2005 rating decision and has, since that time, 
increased in severity, evidenced by a July 2008 rating 
decision awarding the Veteran an increased rating.  No 
medical professional has ever opined whether the Veteran's 
hypertension is related to his PTSD, but within the Veteran's 
PTSD treatment records, the diagnosis of hypertension is 
noted within the relevant diagnostic axis.   Accordingly, a 
VA examination is indicated.  Cf. McLendon, 20 Vet. App. at 
79.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from February 2008 to the 
present.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be informed of how 
to establish his claim of secondary 
service connection under 38 C.F.R. § 3.310 
concerning the claim of service connection 
for hypertension, also claimed as 
secondary to PTSD, to include notice that 
the evidence should show that the 
Veteran's hypertension was caused by his 
PTSD or aggravated beyond its normal 
progression as a result of his service-
connected PTSD, in accordance with Allen 
v. Brown, 7 Vet. App. 439 (1995).

2.  Ask the Veteran to identify any and 
all private medical providers who he 
sought treatment for his left ankle, 
hypertension or PTSD, to include Dr. Leas; 
ask the Veteran to complete release forms 
authorizing VA to request his treatment 
records from Dr. Leas and any other 
private medical doctor identified.  These 
medical records should then be requested, 
and the RO should specify that actual 
treatment records, as opposed to 
summaries, are needed.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.

3.  Obtain the Veteran's medical records 
from the VA Medical Center in Portland, 
Oregon from February 2008 to the present.  
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available

4.  After the above is complete and the 
records are obtained, to the extent 
available, schedule the Veteran for an 
orthopedic VA examination for his claimed 
left ankle disability to determine the 
likely etiology for any condition(s) found.  
The physician should provide an opinion as 
to whether it is at least as likely as not 
that any left ankle condition found is due 
to the Veteran's in-service August 1969 
left ankle sprain, or any other incident of 
service.  Pertinent documents in the claims 
folder must be reviewed by the examiner and 
the examiner should provide a complete 
rationale for any opinion given.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.
 
5.  After the above records are obtained, 
to the extent available, schedule the 
Veteran for an appropriate cardiovascular 
VA examination.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that the Veteran's 
hypertension was caused or aggravated 
beyond the natural progression of the 
disease by the Veteran's service-connected 
PTSD or any other incident of his military 
service.  Pertinent documents in the claims 
folder must be reviewed by the examiner and 
the examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving all 
conflicting medical evidence.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

6.  After the above is complete, 
readjudicate the Veteran's claims, 
specifically considering the secondary 
aspect of the Veteran's hypertension 
claim.  If the claims remain denied, 
provide the appellant a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2007).  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


